DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hayashi et al. (Pub. No.: US 2015/0019086 A1).  Hayashi teaches a blade load control system which determines a virtual designed surface setting part recognizing that the blade load has been reduced from a value greater than or equal to the first set load value .  A virtual designed surface is positioned away from the designed surface at a virtual distance D.  Furthermore, a distance between a work implement and a surface is determined and accordingly, the blade load is gradually increased and becomes greater than the second set load value.
In regards to claim 1, Hayashi taken either individually or in combination with other prior art fails to teach or render oblivious a work machine comprising: a work implement; and a controller including a first distance calculation section calculating a first distance that is a distance between the reference point and the target surface on a virtual straight line extended in a predetermined direction from the reference point toward the target surface, based on the position information on the reference point and the position information on the target surface, and a second distance calculation section calculating a second distance that is a 
surface and the position information on the current landform, and the first distance and the second distance are displayed on the display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663